82403: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26935: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82403


Short Caption:KLINGENSMITH, D.O. VS. DIST. CT. (TARZIAN)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A817352Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDavid Paul KlingensmithMarjorie E. Kratsas
							(Messner Reeves LLP)
						Brittany A. Lewis
							(Messner Reeves LLP)
						David J. Mortensen
							(Messner Reeves LLP)
						


PetitionerUS Anesthesia Partners of NevadaMarjorie E. Kratsas
							(Messner Reeves LLP)
						Brittany A. Lewis
							(Messner Reeves LLP)
						David J. Mortensen
							(Messner Reeves LLP)
						


Real Party in InterestJustine TarzianShirley Blazich
							(Claggett & Sykes Law Firm)
						Sean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Jennifer Morales
							(Claggett & Sykes Law Firm)
						


Real Party in InterestSunrise Flamingo Surgery Center, Limited PartnershipRobert C McBride
							(McBride Hall)
						Eleanor D. Murphy
							(McBride Hall)
						


RespondentDavid M. Jones


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


01/28/2021Filing FeeFiling fee paid. E-Payment $250.00 from Marjorie E. Kratsas. (SC)


01/28/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-02722




01/28/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-02723




01/28/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-02725




04/16/2021Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. Petitioners shall have 14 days from service of the last-filed real party in interest's answer or notification to file and serve and reply. (SC)21-11073




05/14/2021Notice/IncomingFiled Notice of Appearance of Counsel (Micah S. Echols of Claggett & Sykes Law Firm as counsel for Real Party in Interest, Justine Tarzian). (SC)21-14021




05/14/2021MotionFiled Motion for Extension of Time to File Real Party in Interest, Justine Tarzian's Answer to Petition for Extraordinary Writ Relief. (SC)21-14025




05/18/2021Order/ProceduralFiled Order Granting Motion.  Real Party in Interest Justine Tarzian's Answer to Petition for Writ due:  June 14, 2021.  To date, real party in interest Sunrise Flamingo Surgery Center has not filed its answer or otherwise communicated with this court. Sunrise Flamingo Surgery Center shall have 7 days from the date of this order to file and serve its answer to the petition. Failure to comply timely with this order may result in this matter being resolved without an answer from Sunrise Flamingo Surgery Center.  (SC)21-14316




06/14/2021Petition/WritFiled Real Party in Interest (Justine Tarzian's) Answer to Petition for Extraordinary Writ Relief. (SC)21-16978




06/17/2021Order/ProceduralFiled Order.  Real party in interest Justine Tarzian's Tarzian timely filed her answer to writ petition on June 14, 2021.  This matter will be resolved without an answer from Sunrise Flamingo Surgery Center.  Petitioners shall have until June 28, 2021, to file and serve a reply in support of writ petition, if deemed necessary.  (SC)21-17444




06/28/2021Petition/WritFiled Petitioners' Reply Brief (REJECTED PER NOTICE ISSUED 06/28/21). (SC)


06/28/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.21-18548




06/28/2021Petition/WritFiled Petitioners' Reply Brief. (SC)21-18573




06/28/2021AppendixFiled Petitioners' Appendix - Volume III. (SC)21-18581




09/17/2021Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to dismiss the case." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] GIBBONS, Sr. J, dissenting - JH/LS/MG. (SC)21-26935




09/17/2021WritIssued Writ with letter. Original and one copy of writ and copy of the order mailed to attorney Marjorie E. Kratsas for service upon Judge David M. Jones.21-26959




09/28/2021WritFiled Returned Writ. Original Writ returned. Served on Judge David M. Jones on September 24, 2021.  (SC)21-27917




10/12/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-29283




10/12/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View